



EXHIBIT 10.13


SANMINA CORPORATION
2009 INCENTIVE PLAN


(As amended on March 7, 2016)
1.
Purposes of the Plan. The purposes of this Plan are:

to attract and retain the best available personnel for positions of substantial
responsibility,
to provide additional incentive to Employees, Directors, and Consultants, and
to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.
2.
Definitions. As used herein, the following definitions will apply:

(a)    “Accounts Payable Days” means as to any Performance Period the ratio of
365 days to Accounts Payable Turns.
(b)    “Accounts Payable Turns” means as to any Performance Period the ratio of
four times the Company’s cost of goods sold for the Performance Period to
accounts payable on the last day of the Performance Period, in each case
calculated in accordance with GAAP.
(c)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(d)    “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
(e)    “Annual Revenue” means the Company’s or a business unit’s net sales for
the Performance Period, determined in accordance with GAAP.
(f)    “Applicable Laws” means the requirements relating to the administration
of equity‑based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(g)    “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units (including Performance Units payable in cash), Performance
Shares and other stock or cash awards as the Administrator may determine.
(h)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(i)    “Board” means the Board of Directors of the Company.
(j)    “Cash Collections” means the actual cash or other freely negotiable
consideration, in any currency, received in satisfaction of accounts receivable
created by the sale of any Company products or services.
(k)    “Cash Cycle Days” means the ratio of 365 days to Inventory Turns, plus
Days Sales Outstanding minus Accounts Payable Days.
(l)    “Change in Control” means the occurrence of any of the following events:





--------------------------------------------------------------------------------






(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
(iv)    For purposes of this Section 2(l), persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
(m)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
(n)    “Committee” means a committee of Directors or of one or more other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 hereof.
(o)    “Common Stock” means the common stock of the Company.
(p)    “Company” means Sanmina Corporation, a Delaware corporation, or any
successor thereto.
(q)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the Board of
Directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
(r)    “Customer Satisfaction MBOs” means as to any Participant, the objective
and measurable individual goals set by a “management by objectives” process and
approved by the Administrator, which goals relate to the satisfaction of
external or internal customer requirements.
(s)    “Days Sales Outstanding” means as to any Performance Period the ratio of
accounts receivable, net, on the last day of the Performance Period calculated
in accordance with GAAP, to average daily net sales for the Performance Period.
(t)    “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance‑based compensation” under Code Section 162(m).
(u)    “Director” means a member of the Board.





--------------------------------------------------------------------------------






(v)    “Disability” means total and permanent disability as defined in Code
Section 22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non‑discriminatory
standards adopted by the Administrator from time to time.
(w)    “Earnings Per Share” means as to any Performance Period, the Company’s
Net Income or a business unit’s Pro Forma Net Income, divided by a weighted
average number of Shares outstanding and dilutive common equivalent Shares
deemed outstanding.
(x)    “Employee” means any person, including Officers and Directors, employed
by the Company or its Affiliates. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.
(y)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(z)    “Fair Market Value” means, as of any date the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market or the
Nasdaq Capital Market, its Fair Market Value will be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for such date, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock for such date, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(iv)    Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
(aa)    “Fiscal Year” means the fiscal year of the Company.
(bb)    “Free Cash Flow” means as to any Performance Period the combination of
cash provided by (used in) operations of the Company and cash provided by (used
in) investing activities of the Company, in each case determined in accordance
with GAAP.
(cc)    “GAAP” means United States Generally Accepted Accounting Principles.
(dd)    “Gross Margin” means as to any Performance Period Gross Profit of the
Company or any business unit divided by gross revenue of the Company or such
business unit, in each case determined in accordance with GAAP.
(ee)    “Gross Profit” means as to any Performance Period the difference between
gross revenue of the Company or any business unit and cost of goods sold of the
Company or such business unit, in each case determined in accordance with GAAP.
(ff)    “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Code Section 422 and the regulations promulgated thereunder.
(gg)    “Inventory Turns” means as to any Performance Period the ratio of four
times cost of goods sold for the Performance Period to inventory on the last day
of the Performance Period, in each case calculated in accordance with GAAP.
(hh)    “Net Income” means as to any Performance Period, the income after taxes
of the Company determined in accordance with GAAP.





--------------------------------------------------------------------------------






(ii)    “New Orders” means as to any Performance Period, the firm orders for a
system, product, part, or service that are being recorded for the first time as
defined in the Company’s order recognition policy.
(jj)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(kk)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(ll)    “Operating Income” means as to any Performance Period, the difference
between Gross Profit and operating expenses, determined in accordance with GAAP.
(mm)    “Option” means a stock option granted pursuant to Section 6 of the Plan.
(nn)    “Outside Director” means a Director who is not an Employee.
(oo)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).
(pp)    “Participant” means the holder of an outstanding Award.
(qq)    “Performance‑Based Award” means any Awards that are subject to the terms
and conditions set forth in Section 13. All Performance‑ Based Awards are
intended to qualify as qualified performance‑based compensation under Code
Section 162(m).
(rr)    “Performance Bonus Award” means a cash award set forth in Section 12.
(ss)    “Performance Goals” will have the meaning set forth in Section 11 of the
Plan.
(tt)    “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
(uu)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(vv)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which, in the Administrator’s sole discretion,
may be settled for cash, Shares or other securities or a combination of the
foregoing pursuant to Section 10, in the Administrator’s sole discretion.
(ww)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(xx)    “Plan” means this 2009 Incentive Plan.
(yy)    “Pro Forma Net Income” means as to any business unit for any Performance
Period, the Net Income of such business unit, minus allocations of designated
corporate expenses.
(zz)    “Product Shipments” means as to any Performance Period, the quantitative
and measurable number of units of a particular product that shipped during such
Performance Period.
(aaa)    “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.
(bbb)    “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to Section
9. Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.





--------------------------------------------------------------------------------






(ccc)    “Return on Designated Assets” means as to any Performance Period, the
Pro Forma Net Income of a business unit, divided by the average of beginning and
ending business unit designated assets, or Net Income of the Company, divided by
the average of beginning and ending designated corporate assets.
(ddd)    “Return on Equity” means, as to any Performance Period, the percentage
equal to the value of the Company’s or any business unit’s common stock
investments at the end of such Performance Period, divided by the value of such
common stock investments at the start of such Performance Period, excluding any
common stock investments so designated by the Administrator.
(eee)    “Return on Sales” means as to any Performance Period, the percentage
equal to the Company’s Net Income or the business unit’s Pro Forma Net Income,
divided by the Company’s or the business unit’s Annual Revenue.
(fff)    “Rule 16b‑3” means Rule 16b‑3 of the Exchange Act or any successor to
Rule 16b‑3, as in effect when discretion is being exercised with respect to the
Plan.
(ggg)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(hhh)    “Service Provider” means an Employee, Director or Consultant.
(iii)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 1516 of the Plan.
(jjj)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.
(kkk)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).
(lll)    “Successor Corporation” has the meaning given to such term in Section
1718(c) of the Plan.
3.
Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 18 of the
Plan, the maximum aggregate number of Shares that may be awarded and sold under
the Plan is 21,700.000 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.
(b) Full Value Awards. Any Shares subject to Awards other than Options or Stock
Appreciation Rights will be counted against the numerical limits of this Section
3 as 1.36 Shares for every one Share subject thereto. Further, if Shares
acquired pursuant to any such Award are forfeited or repurchased by the Company
and would otherwise return to the Plan pursuant to Section 3(c), 1.36 times the
number of Shares so forfeited or repurchased will return to the Plan and will
again become available for issuance.
(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units which are to be settled in
Shares, is forfeited to or repurchased by the Company, the unpurchased Shares
(or for Awards other than Options and Stock Appreciation Rights, the forfeited
or repurchased Shares) which were subject thereto will become available for
future grant or sale under the Plan (unless the Plan has terminated). Upon
exercise of a Stock Appreciation Right settled in Shares, the gross number of
Shares covered by the portion of the Award so exercised will cease to be
available under the Plan. If unvested Shares of Restricted Stock, or unvested
Shares issued pursuant to Awards of Restricted Stock Units, Performance Shares
or Performance Units are repurchased by or forfeited to the Company, such Shares
will become available for future grant under the Plan. Shares used to pay the
tax and exercise price of an Award will not become available for future grant or
sale under the Plan. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Notwithstanding the foregoing and,
subject to adjustment provided in Section 18, the maximum number of Shares that
may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Code Section 422, any Shares that become available for issuance under the
Plan under this Section 3(b).
(d) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.





--------------------------------------------------------------------------------






4.
Administration of the Plan.

(a)    Procedure.
(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance‑based
compensation” within the meaning of Code Section 162(m), the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Code Section 162(m).
(iii) Rule 16b‑3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b‑3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b‑3.
(iv) Delegation to an Officer. The Board may delegate to one or more Officers of
the Company the authority to do one or both of the following (i) designate
Employees or Consultants of the Company or any of its Subsidiaries who are not
Officers to be recipients of Options, Restricted Stock and Restricted Stock
Units and the terms thereof, and (ii) determine the number of shares of Common
Stock to be subject to such Awards granted to such Employees and Consultants;
provided, however, that the Board resolutions regarding such delegation shall
specify the total number of shares of Common Stock that may be subject to the
Awards granted by such Officer. Notwithstanding anything to the contrary in this
Section 4(a), the Board may not delegate to an Officer authority to determine
the Fair Market Value of the Common Stock pursuant to Section 4(b) below.
(v) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder;
(iv)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(v)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub‑plans established for the
purpose of satisfying applicable foreign laws;
(vi)    to modify or amend each Award (subject to Section 23(c) of the Plan).
Notwithstanding the previous sentence, the Administrator may not modify or amend
an Option or Stock Appreciation Right to reduce the exercise price of such
Option or Stock Appreciation Right after it has been granted (except for
adjustments made pursuant to Section 18), and neither may the Administrator
cancel any outstanding Option or Stock Appreciation Right in exchange for cash,
other awards or an Option or Stock Appreciation Right with an exercise price
that is less than the exercise price of the original Option or Stock
Appreciation Right, unless such action is approved by stockholders prior to such
action being taken;
(vii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(viii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and
(ix)    to make all other determinations deemed necessary or advisable for
administering the Plan.





--------------------------------------------------------------------------------






(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares
and such other cash or stock awards as the Administrator determines may be
granted to Service Providers. Incentive Stock Options may be granted only to
employees of the Company or any Parent or Subsidiary of the Company.
6.
Stock Options.

(a) Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.
(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Shares subject to an Option granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted an Option
covering more than 833,333 Shares. Notwithstanding the limitation in the
previous sentence, an Employee may be granted Options covering up to an
additional 833,333 Shares during the fiscal year in which his or her initial
service as an Employee begins.
(c) Term of Option. The Administrator will determine the term of each Option in
its sole discretion; provided, however, that the term will be no more than ten
(10) years from the date of grant thereof. Moreover, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Incentive Stock
Option is granted, owns stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option will be five (5) years
from the date of grant or such shorter term as may be provided in the Award
Agreement.
(d)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant. In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than 110% of the Fair Market Value per Share on the date of
grant. Notwithstanding the foregoing provisions of this Section 6(c), Options
may be granted with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Code Section 424(a).
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws, which forms of
consideration shall be set forth in the Award Agreement at the time of grant.
(e)    Exercise of Option.
(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with any applicable
withholding taxes). No adjustment





--------------------------------------------------------------------------------






will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 18 of the Plan.
(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for ninety (90) days following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for five (5) years following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.
(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent of all of the shares
subject to the Option, including Shares that had not yet vested on the date of
death (but in no event may the option be exercised later than the expiration of
the term of such Option as set forth in the Award Agreement), by the
Participant’s designated beneficiary, provided such beneficiary has been
designated in a form acceptable to the Administrator. If no such beneficiary has
been designated by the Participant, then such Option may be exercised by the
personal representative of the Participant’s estate or by the person(s) to whom
the Option is transferred pursuant to the Participant’s will or in accordance
with the laws of descent and distribution. In the absence of a specified time in
the Award Agreement, the Option will remain exercisable for five (5) years
following Participant’s death. If the Option is not so exercised within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(v) Other Termination. A Participant’s Award Agreement may also provide that if
the exercise of the Option following the termination of Participant’s status as
a Service Provider (other than upon the Participant’s death or Disability) would
result in liability under Section 16(b), then the Option will terminate on the
earlier of (A) the expiration of the term of the Option set forth in the Award
Agreement, or (B) the 10th day after the last date on which such exercise would
result in such liability under Section 16(b). Finally, a Participant’s Award
Agreement may also provide that if the exercise of the Option following the
termination of the Participant’s status as a Service Provider (other than upon
the Participant’s death or Disability) would be prohibited at any time solely
because the issuance of Shares would violate the registration requirements under
the Securities Act, then the Option will terminate on the earlier of (A) the
expiration of the term of the Option, or (B) the expiration of a period of
ninety (90) days after the termination of the Participant’s status as a Service
Provider during which the exercise of the Option would not be in violation of
such registration requirements.
7.
Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.
(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted Stock
Appreciation Rights covering more than 833,333 Shares. Notwithstanding the
limitation in the previous sentence, an Employee may be granted Stock
Appreciation Rights covering up to an additional 833,333 Shares during the
fiscal year in which his or her initial service as an Employee begins.





--------------------------------------------------------------------------------






(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of Stock Appreciation Rights granted under the Plan, provided, however, that the
exercise price will be not less than 100% of the Fair Market Value of a Share on
the date of grant.
(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement; provided, however, that
the term will be no more than ten (10) years from the date of grant thereof.
Notwithstanding the foregoing, the rules of Section 6(e) also will apply to
Stock Appreciation Rights.
(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
(g) Dividends and Other Distributions. Service Providers holding unvested Stock
Appreciation Rights shall not be entitled to receive dividends or other
distributions in respect of such Awards until the time specified for payout of
the Stock Appreciation Rights in the Award Agreement.
8.
Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Notwithstanding the foregoing sentence, for
Restricted Stock intended to qualify as “performance‑ based compensation” within
the meaning of Code Section 162(m), during any Fiscal Year no Participant will
receive more than an aggregate of 333,333 Shares of Restricted Stock.
Notwithstanding the foregoing limitation, for restricted stock intended to
qualify as “performance‑based compensation” within the meaning of Code Section
162(m), an Employee may be granted up to 333,333 additional Shares of Restricted
Stock during the fiscal year in which his or her initial service as an Employee
begins. Unless the Administrator determines otherwise, Shares of Restricted
Stock will be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.
(c) Transferability. Except as provided in this Section 16, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate and contained in the Award Agreement on the date of grant,
including granting an Award of Restricted Stock subject to the requirements of
Section 13.
(e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.
(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject





--------------------------------------------------------------------------------






to the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.
(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
(i) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Units/Shares as “performance‑based compensation” under Code
Section 162(m), the Compensation Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Compensation Committee on or before the Determination
Date. In granting Performance Units/Shares which are intended to qualify under
Code Section 162(m), the Compensation Committee will follow the provisions of
Section 13 any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Code Section 162(m)
(e.g., in determining the Performance Goals).
9.
Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 9(d), may be left to the discretion of the Administrator.
Notwithstanding anything to the contrary in this subsection (a), for Restricted
Stock Units intended to qualify as “performance‑based compensation” within the
meaning of Code Section 162(m), during any Fiscal Year of the Company, no
Participant will receive more than an aggregate of 333,333 Restricted Stock
Units. Notwithstanding the foregoing limitation, for Restricted Stock Units
intended to qualify as “performance‑based compensation” within the meaning of
Code Section 162(m), an Employee may be granted up to 333,333 additional
Restricted Stock Units during the fiscal year in which his or her initial
service as an Employee begins.
(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant, including granting an Award of Restricted Stock Units
subject to the requirements of Section 13. After the grant of Restricted Stock
Units, the Administrator, in its sole discretion, may reduce or waive any
restrictions for such Restricted Stock Units. Each Award of Restricted Stock
Units will be evidenced by an Award Agreement that will specify the vesting
criteria, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement. Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.
(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement.
The Administrator, in its sole discretion, may pay earned Restricted Stock Units
in cash, Shares, or a combination thereof. Shares represented by Restricted
Stock Units that are fully paid in cash again will be available for grant under
the Plan.
(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
(f) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Units/Shares as “performance‑based compensation” under Code
Section 162(m), the Compensation Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Compensation Committee on or before the Determination
Date. In granting Performance Units/Shares which are intended to qualify under
Code Section 162(m), the Compensation Committee will follow the provisions of
Section 13 any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Code Section 162(m)
(e.g., in determining the Performance Goals).
10.
Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance
Units/Shares granted to each





--------------------------------------------------------------------------------






Participant provided that during any Fiscal Year, for Performance Units or
Performance Shares intended to qualify as “performance‑based compensation”
within the meaning of Code Section 162(m), (i) no Participant will receive
Performance Units having an initial value greater than $5,000,000, and (ii) no
Participant will receive more than 333,333 Performance Shares. Notwithstanding
the foregoing limitation, for Performance Shares intended to qualify as
“performance‑based compensation” within the meaning of Code Section 162(m), in
connection with his or her initial service, a Service Provider may be granted up
to an additional 333,333 Performance Shares and additional Performance Units
having an initial value up to $5,000,000.
(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c) Performance Objectives and Other Terms. The Administrator will set
Performance Goals or other vesting provisions (including, without limitation,
continued status as a Service Provider) in its discretion which, depending on
the extent to which they are met, will determine the number or value of
Performance Units/Shares that will be paid out to the Participant, including
granting an Award of Performance Units and Performance Shares subject to the
requirements of Section 13. The Administrator may set performance objectives
based upon the achievement of Company‑wide, divisional, or individual goals, or
any other basis determined by the Administrator in its discretion. Each Award of
Performance Units/Shares will be evidenced by an Award Agreement that will
specify the Performance Period, Performance Goals, any other vesting provisions
and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.
(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period and achievement of the
performance criteria and other vesting provisions. The Administrator, in its
sole discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan to the
extent such Performance Units/Shares were payable in Shares.
(g) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Units/Shares as “performance‑based compensation” under Code
Section 162(m), the Compensation Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Compensation Committee on or before the Determination
Date. In granting Performance Units/Shares which are intended to qualify under
Code Section 162(m), the Compensation Committee will follow the provisions of
Section 13 any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Code Section 162(m)
(e.g., in determining the Performance Goals).
11.    Performance Goals. The granting and/or vesting of Awards of Options,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units (including Performance Units payable in cash) and other incentives under
the Plan may be made subject to the attainment of performance goals
(“Performance Goals”) relating to one or more of the following measures: (a)
Accounts Payable Days, (b) Accounts Payable Turns, (c) Annual Revenue, (d) Cash
Collections, (e) Cash Cycle Days, (f) Customer Satisfaction MBOs, (g) Days Sales
Outstanding, (h) Earnings Per Share, (i) Free Cash flow, (j) Gross Margin, (k)
Gross Profit, (l) Inventory Turns, (m) Net Income, (n) New Orders, (o) Operating
Income, (p) Pro Forma Net Income, (q) Return on Designated Assets, (r) Return on
Equity, (s) Return on Sales, and (t) Product Shipments. Any Performance Goals
may be used to measure the performance of the Company as a whole or a business
unit of the Company and may be measured relative to a peer group or index. The
Performance Goals may differ from Participant to Participant and from Award to
Award. The Compensation Committee may provide that partial achievement of the
Performance Goals may result in the payment or vesting corresponding to a
partial (but not necessarily proportional) portion of the Award. Prior to the
Determination Date, the Compensation Committee is authorized to make adjustments
in the method of calculating the attainment of Performance Goals for a
Performance Period as follows: (i) to exclude restructuring and integration
charges (including employee severance and benefits costs and charges related to
excess facilities and assets); (ii) to exclude impairment





--------------------------------------------------------------------------------






charges for goodwill and intangible assets and amortization expense; (iii) to
exclude exchange rate effects, as applicable, for non‑U.S. dollar denominated
net sales and operating earnings; (iv) to exclude the effects of changes to GAAP
required by the Financial Accounting Standards Board; (v) to exclude the effects
of any statutory adjustments to corporate tax rates; (vi) to exclude stock‑based
compensation expense determined under generally accepted accounting principles;
(vii) to exclude any other unusual, non‑recurring gain or loss or extraordinary
item; (vii) to respond to, or in anticipation of, any unusual or extraordinary
corporate item, transaction, event or development; (viii) to respond to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions; (ix) to exclude the dilutive effects of acquisitions or
joint ventures; (x) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (xi) to reflect a corporate transaction, such
as a merger, consolidation, separation (including a spinoff or other
distribution of stock or property by a corporation), or reorganization (whether
or not such reorganization comes within the definition of such term in Code
Section 368); and (xii) to reflect any partial or complete corporate
liquidation. The Compensation Committee also retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals.
12.    Performance Bonus Awards. Any Service Provider selected by the
Compensation Committee may be granted one or more Performance‑Based Awards in
the form of a cash bonus payable upon the attainment of Performance Goals that
are established by the Compensation Committee for a Performance Period prior to
the Determination Date. Performance‑Based Awards in the form of cash bonuses may
not exceed more than $5,000,000 in any Fiscal Year. Performance Bonus Awards
established for any Participant who would be considered a “covered employee”
within the meaning of Code Section 162(m) (hereinafter a “Covered Employee”)
will be based upon Performance Goals established in accordance with Section 13.
The provisions contained in this Plan permitting the Company to grant
Performance‑Based Awards in the form of cash bonuses shall not be the exclusive
means for the payment of bonuses or other incentive compensation to
Participants, including Covered Employees.
13.
Terms and Conditions of Any Performance‑Based Award.

(a) Purpose. The purpose of this Section 13 is to provide the Compensation
Committee of the Board (the “Compensation Committee”) the ability to qualify
Awards (other than Options and SARs) that are granted pursuant to the Plan as
qualified performance‑based compensation under Code Section 162(m). If the
Compensation Committee, in its discretion, decides to grant a Performance‑Based
Award subject to Performance Goals to a Covered Employee, the provisions of this
Section 13 will control over any contrary provision in the Plan; provided,
however, that the Compensation Committee may in its discretion grant Awards that
are not intended to qualify as “performance‑ based compensation” under Code
Section 162(m) to such Participants that are based on Performance Goals or other
specific criteria or goals but that do not satisfy the requirements of this
Section 13.
(b) Applicability. This Section 13 will apply to those Covered Employees who are
selected by the Compensation Committee to receive any Award subject to
Performance Goals. The designation of a Covered Employee as being subject to
Code Section 162(m) will not in any manner entitle the Covered Employee to
receive an Award under the Plan. Moreover, designation of a Covered Employee
subject to Code Section 162(m) for a particular Performance Period will not
require designation of such Covered Employee in any subsequent Performance
Period and designation of one Covered Employee will not require designation of
any other Covered Employee in such period or in any other period.
(c) Procedures with Respect to Performance Based Awards. To the extent necessary
to comply with the performance‑based compensation requirements of Code Section
162(m), with respect to any Award granted subject to Performance Goals, within
the first twenty‑five percent (25%) of the Performance Period, but in no event
more than ninety (90) days following the commencement of any Performance Period
(or such other time as may be required or permitted by Code Section 162(m)), the
Compensation Committee will, in writing, (a) designate one or more Participants
who are Covered Employees, (b) select the Performance Goals applicable to the
Performance Period, (c) establish the Performance Goals, and amounts or methods
of computation of such Awards, as applicable, which may be earned for such
Performance Period, and (d) specify the relationship between Performance Goals
and the amounts or methods of computation of such Awards, as applicable, to be
earned by each Covered Employee for such Performance Period. Following the
completion of each Performance Period, the Compensation Committee will certify
in writing whether the applicable Performance Goals have been achieved for such
Performance Period. In determining the amounts earned by a Covered Employee, the
Compensation Committee will have the right to reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Compensation Committee may deem relevant to
the assessment of individual or corporate performance for the Performance
Period.
(d) Payment of Performance Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the Company
or an Affiliate on the day a Performance‑Based Award for such





--------------------------------------------------------------------------------






Performance Period is paid to the Covered Employee. Furthermore, a Covered
Employee will be eligible to receive payment pursuant to a Performance‑Based
Award for a Performance Period only if the Performance Goals for such period are
achieved.
(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
qualified performance based compensation under Code Section 162(m) will be
subject to any additional limitations set forth in the Code (including any
amendment to Code Section 162(m)) or any regulations and ruling issued
thereunder that are requirements for qualification as qualified performance‑
based compensation as described in Code Section 162(m), and the Plan will be
deemed amended to the extent necessary to conform to such requirements.
14.    Outside Director Limitations. No Outside Director may be granted, in any
Fiscal Year, Awards with a grant date fair value (determined in accordance with
U.S. generally accepted accounting principles) of greater than $900,000. Any
Awards granted to an individual while he or she was an Employee, or while he or
she was a Consultant but not an Outside Director, will not count for purposes of
the limitations under this Section 14.
15.    Compliance With Code Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.
16.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise or as provided by written Company policies, vesting of Awards
granted hereunder will be suspended during any unpaid leave of absence or as
provided by written Company policies. A Service Provider will not cease to be an
Employee in the case of (i) any leave of absence approved by the Company or (ii)
transfers between locations of the Company or between the Company and its
Affiliates. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months and
one day following the commencement of such leave any Incentive Stock Option held
by the Participant will cease to be treated as an Incentive Stock Option and
will be treated for tax purposes as a Nonstatutory Stock Option.
17.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. With the approval of the Administrator, a
Participant may, in a manner specified by the Administrator, (a) transfer an
Award to a Participant’s spouse or former spouse pursuant to a court‑approved
domestic relations order which relates to the provision of child support,
alimony payments or marital property rights, and (b) transfer an Option by bona
fide gift and not for any consideration, to (i) a member or members of the
Participant’s immediate family, (ii) a trust established for the exclusive
benefit of the Participant and/or member(s) of the Participant’s immediate
family, (iii) a partnership, limited liability company of other entity whose
only partners or members are the Participant and/or member(s) of the
Participant’s immediate family, or (iv) a foundation in which the Participant
and/or member(s) of the Participant’s immediate family control the management of
the foundation’s assets. For purposes of this Section 17, “immediate family”
will mean the Participant’s spouse, former spouse, children, grandchildren,
parents, grandparents, siblings, nieces, nephews, parents‑in‑law, sons‑in‑law,
daughters‑in‑law, brothers‑in‑law, sisters‑in‑law, including adoptive or step
relationships and any person sharing the Participant’s household (other than as
a tenant or employee).
18.
Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split‑up, spin‑off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share or
value limits, as applicable, set forth in Sections 3, 6, 7, 8, 9, 10 and 14.





--------------------------------------------------------------------------------






(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c) Change in Control. In the event of a Change in Control, each outstanding
Award will be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation
(the “Successor Corporation”). In the event that the Successor Corporation does
not assume or substitute for the Award, the Participant will fully vest in and
have the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock will
lapse, and, with respect to Restricted Stock Units, Performance Shares and
Performance Units, all Performance Goals or other vesting criteria will be
deemed achieved at target levels and all other terms and conditions met. In
addition, if the Successor Corporation does not assume or substitute an Option
or Stock Appreciation Right in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for a
period of time determined by the Administrator in its sole discretion, and the
Option or Stock Appreciation Right will terminate upon the expiration of such
period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Restricted Stock Unit, Performance Share or Performance Unit,
for each Share subject to such Award (or in the case of an Award settled in
cash, the number of implied shares determined by dividing the value of the Award
by the per share consideration received by holders of Common Stock in the Change
in Control), to be solely common stock of the Successor Corporation equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change in Control.
Notwithstanding anything in this Section 18(c) to the contrary, an Award that
vests, is earned or paid‑out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the Successor
Corporation’s post‑Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
119.
Tax Withholding

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes required to be withheld with respect to such Award (or exercise thereof).
(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (iii) delivering to the Company
already‑owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld.
20.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way





--------------------------------------------------------------------------------






with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
21.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
22.    Term of Plan. The Plan will become effective upon its approval by the
stockholders and no Awards may be made under the Plan until such approval is
obtained. The Plan shall continue in effect for a term of ten (10) years after
the date it becomes effective, unless terminated earlier under Section 2223 of
the Plan.
23.
Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.
(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
24.
Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
25.     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
26.
Stockholder Approval.

(a) General. The Plan will be subject to approval by the stockholders of the
Company within twelve (12) months after the date the Plan is adopted. Such
stockholder approval will be obtained in the manner and to the degree required
under Applicable Laws.
(b) Section 162(m). Subject to Section 23 (regarding the Administrator’s right
to amend or terminate the Plan), the provisions of Section 13 relating to Awards
intended to qualify as “performance based compensation” under Code Section
162(m) shall remain in effect thereafter through the Company’s 2018 Annual
Meeting.









